Citation Nr: 9931742	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-17 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of seborrheic dermatitis, currently rated as 
noncompensably disabling.

2.  Evaluation of chronic duodenal ulcer, status post 
exploratory laparotomy for perforation, currently rated as 
noncompensably disabling.

3.  Entitlement to service connection for glaucoma (suspect).

4.  Entitlement to service connection for benign prostatic 
hypertrophy.

5.  Entitlement to service connection for external 
hemorrhoids.

6.  Entitlement to service connection for right shoulder 
impingement with arthritis. 

7.  Entitlement to service connection for a low back 
condition.



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1971 to 
September 1997.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999) with regard to the claim for 
a compensable evaluation for seborrheic dermatitis.  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).

In a document filed with the RO in July 1998, the appellant 
expressed disagreement with the January 1998 rating decision 
on appeal.  He requested that the rating decision on appeal 
be reversed or revised on the grounds of clear and 
unmistakable error, citing 38 U.S.C.A. § 5109A (West 1991).  
In a previously filed Notice of Disagreement received in May 
1998 and entitled, "Declaration of Errors," the appellant 
outlined the findings in his service medical records that he 
believed supported his claims for service connection.  After 
review of the entirety of the appellant's submissions in 
support of his claims, the Board concludes that issues before 
it encompass appeals regarding denial of service connection 
or higher ratings and not an assertion of clear and 
unmistakable error as to the rating decision on appeal.  The 
rating decision that denied service connection or compensable 
evaluations is the rating decision on appeal.  The appellant 
has expressed disagreement with the manner in which the RO 
has interpreted the medical evidence in denying him service 
connection or a compensable evaluation.  A disagreement with 
the way the RO weighed and evaluated the evidence cannot 
constitute clear and unmistakable error.  See Fugo v. Brown, 
6 Vet. App. 40, 44 (1993).  Accordingly, the issues on appeal 
will be reviewed on the basis of determining whether the 
service connection claims were properly denied or assigned 
the appropriate evaluation in the case of the service 
connected disabilities, and not reviewed on the basis of 
determining whether there was clear and unmistakable error in 
the January 1998 rating decision.



FINDINGS OF FACT

1.  Competent evidence of post-service glaucoma or inservice 
glaucoma in either eye has not been presented.

2.  Competent evidence of inservice benign prostatic 
hypertrophy has been presented.

3.  Benign prostatic hypertrophy was diagnosed immediately 
post-service.

4.  Competent evidence of hemorrhoids noted in service has 
been presented.

5.  Hemorrhoids were diagnosed immediately post-service.

6.  Right shoulder impingement syndrome with degenerative 
joint disease was diagnosed in service.

7.  Questionable arthritis in the right shoulder with painful 
motion was diagnosed immediately post-service.

8.  Competent evidence linking a current low back disability 
to an inservice disease or injury has not been presented.


CONCLUSIONS OF LAW

1.  The claim for service connection for glaucoma in either 
eye is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for benign 
prostatic hypertrophy is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
hemorrhoids is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim of entitlement to service connection for right 
shoulder impingement syndrome with arthritis is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim for service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Initially, the Board notes that it views the issue of well- 
groundedness in a vacuum.  When determining whether a claim 
is well grounded, the evidence submitted in support of the 
claim must be accepted as true; however, once well-
groundedness is established, the weight and credibility of 
the evidence must be assessed.  Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995).  When all the evidence is assembled, 
the determination must then be made as to whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

As to all of the instant claims for service connection, the 
Board finds that the RO has met its duty to assist or to 
advise a claimant of evidence needed to complete his 
application under 38 U.S.C.A. § 5107 (West 1991); Robinette 
v. Brown, 8 Vet. App. 69 (1995) except as otherwise 
identified.  Service medical records were obtained, a VA 
examination was conducted in December 1997 and the appellant 
has identified no outstanding evidence which would be 
relevant to this claim.


Glaucoma

Service connection for glaucoma, suspect was denied in a 
January 1998 rating decision as glaucoma was not incurred or 
aggravated by service.  The appellant has contended that his 
claim is not for glaucoma but for glaucoma "suspect."  
Since March 1995 he has been seen for periodic monitoring for 
glaucoma suspect.  He has been diagnosed with very mild 
glaucoma suspect with the right eye greater than the left 
eye.  He will have to continue monitoring the condition 
indefinitely or until the start of glaucoma is confirmed.

No ocular pathology was identified on optometrical 
examination in August 1989, December 1990, September 1991, 
March 1993, and November 1993.  On examination in March 1995, 
there was increased intraocular pressure on the right and 
asymmetrical intraocular pressures.  The optic nerves looked 
normal.  In April 1995, primary open-angle glaucoma was 
suspected in the right eye and an ophthalmology consultation 
was obtained.  The examiner concluded that primary open-angle 
glaucoma was suspected on the right.  The nerves did not look 
glaucomatous but the vision field and asymmetric intraocular 
pressures were suspicious.  Treatment was to be considered on 
the right.  In January 1996, the examiner noted mild 
nonspecific paracentral defects in the right eye.  
"Questionable glaucomatous defects on the right- highly 
doubtful and very mild [emphasis in record] glaucoma suspect 
right eye- highly doubtful," was indicated in the record.  
In January 1997 the examiner noted questionable very mild 
glaucoma suspect, right eye greater than the left eye.  In 
his retirement examination in August 1997, very mild glaucoma 
suspect was noted in the right eye greater than the left eye.

A VA eye examination was conducted in December 1997.  The 
appellant was not being treated for glaucoma but was being 
followed with eye examinations and pressure checks.  External 
slit lamp and funduscopic examinations were normal before and 
after dilatation with good optic nerve heads with pink rims.  
Glaucoma suspect was diagnosed.  The VA examiner on the 
general medical examination diagnosed questionable glaucoma.

The claim for service connection for glaucoma (suspect) in 
either eye is not well grounded.  A suspected disease was 
indicated in service.  The post-service VA examination 
diagnoses a questionable or suspected disease or disability.  
As previously stated, service connection may be established 
for disability resulting from disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection claims generally must be accompanied by evidence 
that establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Absent proof of a present disability there can be 
no valid claim.  A medical examination or other medical 
evidence that shows that the veteran currently suffers from 
a claimed disability is a fundamental prerequisite for 
establishing service connection.  None of the evidence 
submitted establishes that the appellant has glaucoma.  The 
service medical records do not establish that glaucoma was 
incurred in service.  Service connection is not available 
for an abnormal finding on examination that is suspicious of 
an actual disease.  Service connection is not available for 
an abnormal finding on examination that may develop (or may 
never develop) into an actual disease.  The appellant's own 
statements indicated he was undergoing monitoring 
indefinitely or until the start of glaucoma is confirmed, 
thereby confirming the Board's understanding that the post-
service glaucoma had not been diagnosed.  Lacking competent 
medical evidence of post-service glaucoma or for that matter 
inservice glaucoma in either eye, the claim for service 
connection for suspected glaucoma in either eye is not well 
grounded.


Benign Prostatic Hypertrophy/Hemorrhoids

Benign prostatic hypertrophy and small external hemorrhoids 
were identified in service at the time of the retirement 
examination in August 1997.  A VA examination was conducted 
in December 1997.  The appellant complained of an enlarged 
prostate with nocturia, but did not complain of hemorrhoids.  
Although the genital/rectal examination was reported as 
negative, the diagnoses included prostate hypertrophy and 
hemorrhoids.  The appellant has contended that no rectal 
examination was conducted at the time of the VA examination.  
As both benign prostatic hypertrophy and hemorrhoids were 
noted at the time of the retirement examination and reported 
as current diagnoses at the time of a VA examination close in 
time to retirement, the Board finds that the claims for 
service connection for benign prostatic hypertrophy and 
hemorrhoids are well grounded.  However, the discrepancy 
between the findings and the diagnoses on VA examination in 
addition to the appellant's contention that no rectal 
examination was performed, leads the Board to the conclusion 
that additional development is necessary of these well 
grounded claims.


Right Shoulder Impingement with Arthritis

Service connection for right shoulder impingement with 
arthritis was denied in the January 1998 rating decision as 
not well grounded because it was not found on the December 
1997 VA examination.  The appellant was treated in service 
for right shoulder impingement syndrome, and this was noted 
at the time of his August 1997 retirement examination with 
degenerative joint disease.  The appellant has contended that 
the condition has not resolved or improved.  On VA 
examination there was painful abduction of the right arm 
without limited motion.  The diagnosis was questionable 
osteoarthritis of the right shoulder.  Although the X-ray 
revealed no bony abnormality, the appellant contended that X-
rays taken in service demonstrated the abnormality for which 
he claims service connection.  

The Board finds that the claim for service connection for 
right shoulder impingement syndrome with arthritis is well 
grounded.  There is evidence of an inservice disease or 
injury with degenerative joint disease at the time of the 
retirement examination.  At least a questionable diagnosis of 
arthritis in the same joint was noted at the time of the VA 
examination which was conducted just months after separation 
from service.  Painful motion was also noted during the VA 
examination.  This is sufficient evidence to well ground the 
claim for service connection.  However, additional 
development is necessary to determine by competent medical 
opinion, to what extent the current identified disability is 
related to the inservice right shoulder impingement.


Low Back Condition

Service connection for a low back condition was denied in a 
January 1998 rating decision.  The appellant has contended 
that his back was tender to the touch on VA examination and 
that the pain would become more severe when aggravated by 
running or walking.  He has been diagnosed with a reverse 
lumbar curve when sitting.  He feels the abdominal wires 
remaining after his inservice surgery for a perforated 
duodenal ulcer affect his posture by pulling him forward into 
a more comfortable position.  His back condition might be 
related to the surgical wires.  

The spine and musculoskeletal system was normal and the 
appellant denied recurrent back pain on examination in 
October 1971.  The spine and musculoskeletal system were 
normal in November 1975 and January 1980.  The spine and 
musculoskeletal system were normal and the appellant denied 
recurrent back pain in May 1981 and March 1989.  The spine 
and musculoskeletal system were normal in November 1993.  In 
April 1997, the appellant complained of lumbar pain times 2 
months not due to trauma.  He reported a history of mild, 
self-resolving lumbosacral episodes in the past years.  
Straight leg raising test was 9/9, knee jerk was 2/2 and 
ankle jerk was 2/2.  He had full range of motion in his hips 
and decreased range of motion in the back.  The appellant 
pointed to the lumbosacral spine and sacroiliac joint as the 
location of the pain.  Lumbosacral pain was diagnosed and the 
appellant was referred to physical therapy and for X-rays.  
The examiner expected resolution within 4-6 weeks.  The 
physical therapist reported that the appellant's gait was not 
antalgic and he was able to toe and heel walk.  He had full 
active range of motion in all trunk planes, and there was 
decreased lower thoracic movement.  He had a reversed lumbar 
curve when sitting.  Straight leg raising was negative 
bilaterally and he had full abduction and external rotation.  
Low back pain was assessed without neurological deficits.  On 
the August 1997 retirement examination, lumbar strain was 
noted in significant history.  A current low back disability 
was not noted after examination.  The appellant had checked 
"yes" next to recurrent back pain or any back injury in 
past/current medical history section of the separation 
examination.

On VA examination in December 1997 the appellant complained 
of some back pain in the lower back and that no abnormalities 
had ever been shown on X-ray.  There were no abnormalities 
reported as to the back on musculoskeletal examination and no 
back disability was diagnosed.

The claim for service connection for a low back condition is 
not well grounded.  Other than a complaint of low back pain 
in service in April 1997, no injury or disability related to 
the back was diagnosed in service.  Although lumbar strain 
was noted in history at the time of the retirement 
examination, there is no service medical record that 
diagnoses lumbar strain and it was not diagnosed at the 
conclusion of the retirement examination.  Although the 
appellant's complaints were noted on VA examination, no 
abnormalities pertaining to the back were noted or diagnosed.  
Therefore, competent evidence of a current back disability 
and competent evidence of an inservice injury or low back 
disorder have not been presented.  It follows that any link 
to service for his current complaints has not been presented.

The Board has considered the appellant's contentions and 
recognizes that he is competent to report low back pain in 
service and low back pain now.  However, as there is no way 
based on the evidence to determine what condition might be 
causing the pain and no competent evidence attributing the 
current complaints to the inservice complaints, the claim is 
not well grounded.  The question of whether or not a reverse 
lumbar curve when sitting is even a disability for VA 
purposes need not be reached as no current back abnormalities 
were noted on VA examination.  The noting of a possibly 
abnormal postural finding (reverse lumbar curve) by a 
physical therapist in service alone, is insufficient to 
render a claim for service connection for that abnormal 
postural finding well grounded.  Again, no back abnormality 
was currently noted on VA examination and no disability has 
ever been attributed to the reverse lumbar curve when 
sitting.  Lacking competent evidence of a current low back 
disability attributed to service, the claim is not well 
grounded.

The Board has also considered the appellant's contentions 
that he feels the remaining wires from his inservice 
abdominal surgery have had a possible adverse effect on his 
back disability or that the reverse lumbar curve when sitting 
causes his pain.  Lay testimony is competent only when it 
regards features or symptoms of injury or illness, but may 
not be relied upon for establishing a medical diagnosis, be 
that a current diagnosis or one linking a current disability 
to service.  Layno, at 6 Vet. App. 465 (1994).  The appellant 
lacks the medical training and expertise to render a 
diagnosis as to his back or to provide competent evidence as 
to an etiology for this complaint.  Because the evidence is 
bereft of competent medical evidence that links the abdominal 
surgical wires to low back pain or links a reverse lumbar 
curvature to low back pain or even diagnoses the cause of the 
low back pain, the claim for service connection for a low 
back disability is not well grounded.


ORDER

Service connection for glaucoma in either eye is denied.  The 
claims for service connection for benign prostatic 
hypertrophy, hemorrhoids, and right shoulder impingement with 
arthritis, as well as the claim for an increased evaluation 
for seborrheic dermatitis, are remanded.  Service connection 
for a low back disability is denied.


REMAND

Evaluation of Seborrheic Dermatitis; Evaluated as 
Noncompensably Disabling

Service connection for seborrheic dermatitis was granted in 
January 1998 and assigned a noncompensable evaluation.  The 
appellant has contended that the dermatitis is located 
primarily around and between his eyebrows.  At certain times 
of the year it causes the skin to flake leaving red areas 
around and between his eyebrows.  When these areas come in 
contact with his glasses, the skin can become irritated or 
inflamed.  During periods of heavy flaking, the flakes settle 
and are visible on his glasses' lens.  A similar condition 
has started to appear on the second joint of his left index 
finger.  At time the skin is hard with small white scales 
that flake.  The appellant concluded that because the 
dermatitis appears in highly visible, exposed areas a higher 
evaluation appears warranted.

VA examined the veteran in December 1997.  This examination 
noted his complaints of seborrhea around the eyes and 
eyebrows.  The objective examination noted this his skin was 
normal save for some dermatitis around the eyebrows.  
Seborrheic dermatitis was diagnosed.  However, the Board 
finds that this examination does not provide an adequate 
basis upon which to determine entitlement to the benefit 
sought.  This report does not indicate whether there is 
exfoliation, exudation or itching, if involving an exposed 
surface or an extensive area.  Therefore, there is no clear 
picture of the current degree of severity of his service-
connected seborrheic dermatitis.


Evaluation of Chronic Duodenal Ulcer Claim

Service connection for chronic duodenal ulcer, status post 
operation (exploratory laparotomy) was granted in a January 
1998 rating decision from the date of separation.  The RO 
found that the inservice ulcer condition had resolved without 
residual disability with the exception of the surgical scar.  
The residual scarring was rated under Diagnostic Code 7805 
for other scars and assigned a noncompensable evaluation due 
to a lack of limitation of function or tenderness as found on 
VA examination in December 1997.  

The appellant has disagreed with the assigned evaluation and 
has contended that although the external scars are not 
disabling, the remaining subcutaneous surgical wires cause 
pinching, pulling and limit motion.  He has also contended 
that he has additional residuals from the surgery including 
gastrointestinal pain and bloating.  The examiner in January 
1997 noted chronic duodenal ulcer disease and status post 
operation for perforation.  On examination of the abdomen, it 
was said to be normal with the exception of the external scar 
and wires palpable under the skin.  No comments were made 
regarding whether the wires had any disabling effects as 
contended by the appellant.  The December 1997 VA examination 
is inadequate for rating purposes as to this disability.  
Furthermore, since the appellant had an inservice history of 
exploratory laparotomy with abscess formation and current 
complaints of pain, gas and occasional constipation, the 
Board must consider rating this service connected disability 
under Diagnostic Code 7301 for adhesions of the peritoneum.  
The Board finds the December 1997 VA examination inadequate 
for rating purposes as to that Diagnostic Code.


Benign Prostatic Hypertrophy/Hemorrhoids

Benign prostatic hypertrophy and small external hemorrhoids 
were identified in service and diagnosed as part of a 
December 1997 VA examination.  However, the genital/rectal 
examination at the time of the VA examination was reported as 
negative.  Furthermore, the appellant has contended that a 
rectal examination was not conducted as part of the VA 
examination.  Additional confirmation of the presence of 
current benign prostatic hypertrophy or hemorrhoids is 
necessary.


Right Shoulder Impingement Syndrome with Arthritis

The RO should develop evidence that establishes the current 
diagnosis and whether any or all current symptomatology can 
be attributed to service.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the appellant 
for a surgical VA examination.  The 
examiner must be afforded the opportunity 
to review the claims folder prior to the 
examination.  The examiner should 
determine whether the appellant's 
complaints of pain, periodic tenderness, 
pulling, gas, bloating, and/or occasional 
constipation can be attributed to 
retained intraabdominal wires and/or 
post-operative adhesions.  The examiner 
should comment as to whether the external 
scarring or surgical wires limit function 
and to what degree.

2.  The RO should schedule the appellant 
for a VA examination.  The examiner 
should confirm the presence or absence of 
benign prostatic hypertrophy and 
hemorrhoids.  The examination report 
should include a complete description of 
the examiner's findings as to each.  The 
examiner should also determine the 
presence or absence of right shoulder 
impingement syndrome and degenerative 
joint disease in the right shoulder.  The 
examiner should comment as to whether any 
current right should disability is 
attributable to right should impingement 
diagnosed in service.

3.  The RO should afford the veteran a 
complete VA dermatological examination by 
a qualified physician in order to fully 
ascertain the current nature and degree 
of severity of the service-connected 
seborrheic dermatitis.  Specifically, the 
examiner should comment on whether there 
is exfoliation, exudation or itching, if 
involving an exposed surface or an 
extensive area.  All special studies 
deemed necessary should be accomplished.  
The claims folder must be made available 
to the examiner prior to the examination 
so that the veteran's entire medical 
history can be taken into consideration, 
and the examiner is asked to indicate in 
the examination report that the claims 
file has been reviewed.  

4.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655 (1999), 
when a claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 

